Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 13 TO CREDIT AGREEMENT

This AMENDMENT NO. 13 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 21, 2016 by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware
corporation (“ITG”), the other Borrowers and Credit Parties signatory hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), for itself as a Lender
and as administrative agent (“Agent”), and the other Lenders signatory
hereto. Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Amended Credit
Agreement (as hereinafter defined).

R E C I T A L S:

WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of March
30, 2011 (as amended, supplemented, restated, or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”); and

WHEREAS, the parties to the Credit Agreement have agreed to an amendment to the
Credit Agreement as set forth herein (the Credit Agreement, as amended by this
Amendment, is hereinafter referred to as the “Amended Credit Agreement”).

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendments to Credit Agreement.

1.1 Amended Credit Agreement. The Credit Agreement is hereby amended and
modified in its entirety from and after the Thirteenth Amendment Effective Date
(as hereinafter defined) as reflected in the Amended Credit Agreement attached
hereto as Annex I. Any provision of the Credit Agreement which is different from
that set forth in the Amended Credit Agreement from and after the Thirteenth
Amendment Effective Date shall be superseded in all respects by the provisions
of the Amended Credit Agreement.

1.2 Credit Agreement Exhibits. The Exhibits to the Credit Agreement are hereby
amended and modified in their entirety from and after the date hereof as
reflected in the Exhibits to the Credit Agreement attached hereto as Annex II
(the “Amended Exhibits”). Any provision of the Exhibits to the Credit Agreement
which is different from that set forth in the Amended Exhibits from and after
the date hereof shall be superseded in all respects by the provisions of the
Amended Exhibits.

2 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, each Borrower and each other Credit Party represents
and warrants to Agent and each Lender (which representations and warranties
shall survive the execution and delivery of this Amendment), as of the date
hereof, that:

(a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid, and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and

 



--------------------------------------------------------------------------------

(b) upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.

3 Conditions.

(a) Conditions to Effectiveness of this Amendment. This Amendment shall be
effective on the date when each of the following conditions has been satisfied:

(i) This Amendment shall have been duly executed and delivered by each Borrower,
each other Credit Party party hereto, Agent and the Lenders (including each in
their capacities as L/C Issuer, Swingline Lender and Secured Swap Provider, as
the case may be);

(ii) The representations and warranties by any Credit Party contained herein or
in any other Loan Document shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date hereof, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were true and correct as of such earlier date);

(iii) No Default or Event of Default shall have occurred and be continuing or
would result after giving effect to this Amendment;

(iv) Agent shall have received a certificate from a Responsible Officer of the
Borrower Representative certifying as to the matters contained in clauses (ii)
and (iii) above; and

(v) Agent and its affiliates shall have received payment of all out-of-pocket
expenses and all other fees or other amounts then due and owing in connection
with this Amendment (including, to the extent invoiced, the legal fees and
expenses of Latham & Watkins LLP, counsel to Agent), in each case to the extent
invoiced on or prior to the date hereof.

(b) Conditions to Thirteenth Amendment Effective Date. The date on which each of
the following conditions has been satisfied, solely to the extent such
conditions have been satisfied on or prior to October 31, 2016 shall be the
“Thirteenth Amendment Effective Date”:

(i) Receipt by Agent of an executed copy of an assignment and assumption
agreement among WLR IV Parallel ESC, L.P. (“WLR IV Parallel”), a Delaware
limited partnership, WLR Recovery Fund IV, L.P., a Delaware limited partnership
(“WLR Recovery Fund IV” and, together with WLR IV Parallel,

 

-2-



--------------------------------------------------------------------------------

collectively, the “Assignors” and, individually, each an “Assignor”), Project
Ivory Acquisition, LLC, a Delaware limited liability company (“Sponsor Merger
Sub”), ITG and certain of ITG’s affiliates signatory thereto with respect to the
Senior Subordinated Note Purchase Agreement, dated as of June 6, 2007, as
amended, among ITG and the Assignors;

(ii) The Sponsor shall have acquired, or shall substantially concurrently with
the effectiveness of this Amendment acquire, not less than a majority of the
Stock and Stock Equivalents of ITG (the “Sponsor Stock Purchase”);

(iii) The Phong Phu Guaranty (and all obligations of ITG thereunder) shall have
been terminated and all WLR Subordinated Indebtedness shall have been repaid and
extinguished in full and/or terminated, or shall be repaid and extinguished in
full and/or terminated, substantially concurrently with the effectiveness of
this Amendment; and

(iv) Agent shall have received a consent from the holders of the Secured Note
Indebtedness pursuant to which such holders have consented to the Sponsor Merger
(as hereinafter defined).

4 Consent and Termination. Each of the Agent and the Lenders (including each in
their capacities as L/C Issuer, Swingline Lender and Secured Swap Provider, as
the case may be) hereby consents to (i) the prepayment of (x) all WLR Phong Phu
Indebtedness and (y) all WLR Subordinated Indebtedness, (ii) the retirement,
exchange or conversion of a portion of the Secured Note Indebtedness outstanding
as of the Thirteenth Amendment Effective Date in exchange for the issuance to
WLR Recovery Fund IV, L.P. and WLR IV Parallel ESC, L.P. of any combination of
Stock and Stock Equivalents of ITG (collectively, the “Replacement Equity”),
and/or the contribution to the capital of ITG of a portion of such Secured Note
Indebtedness, (iii) the Sponsor Stock Purchase (including the acquisition by the
Sponsor, directly or indirectly, of all of the Replacement Equity) and the
merger of ITG with and into Sponsor Merger Sub, with ITG as the survivor thereof
(the “Sponsor Merger”), which Sponsor Merger shall occur on the same date as the
Sponsor Stock Purchase, and (iv) the termination of the WLR/RBS Letter of Credit
II, the WLR Phong Phu Guaranty, the WLR Last-Out Participation Agreement and any
WLR Subordinated Indebtedness Documents, in the case of each of the foregoing
clauses (i), (ii), (iii) and (iv), on the Thirteenth Amendment Effective
Date. Capitalized terms used in clauses (i), (ii) and (iv) of this Section 4
shall have the meanings ascribed to them in the Credit Agreement (for the
avoidance of doubt, prior to giving effect to this Amendment).

5 Direction and Agreement. Each of the undersigned Lenders hereby authorizes and
directs the Agent to terminate, and the Agent hereby agrees to take all actions
reasonably necessary to terminate, the WLR/RBS Letter of Credit II upon the
occurrence of the Thirteenth Amendment Effective Date. Each of the WLR Last-Out
Participation Agreement and the Support Agreement is hereby terminated effective
concurrent with the termination of the WLR/RBS Letter of Credit II in accordance
with the immediately preceding sentence. Capitalized terms used in this Section
5 shall have the meanings ascribed to them in the Credit Agreement (for the
avoidance of doubt, prior to giving effect to this Amendment).

 

-3-



--------------------------------------------------------------------------------

6 Post-Thirteenth Amendment Effective Date Covenant. Each of the undersigned
Credit Parties hereby agrees to deliver to the Agent no later than five (5)
business days following the Thirteenth Amendment Effective Date (or such later
date as the Agent may approve) a certificate of the Secretary or Assistant
Secretary of such Credit Party (A) attesting to the names and specimen
signatures of certain officers of such Credit Party authorized to execute and
deliver Loan Documents and certificates required to be executed and delivered by
or on behalf of such Credit Party in connection therewith, (B) attaching copies
of the certificate of incorporation or formation of such Credit Party (which has
been certified as of a recent date by the Secretary of State of the State of
organization or formation of such Credit Party) and the bylaws or operating
agreement of such Credit Party and that the same remain in full force and effect
as of the date of such certificate, and (C) attesting as to the resolutions of
such Credit Party’s board of directors, sole director or equivalent governing
body authorizing the ratification and performance of the Loan Documents existing
as of the date thereof.

7 Miscellaneous.

7.1 Effect; Ratification.

(a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, each Credit Party
reaffirms its guaranty of the Obligations and the Liens securing those
guaranties.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any other Loan Document, nor constitute amendment of any
provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

(c) Each Credit Party acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.

7.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

 

-4-



--------------------------------------------------------------------------------

7.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

7.4 FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Thirteenth Amendment Effective Date, the Borrowers and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) the
Amended Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) or
1.471-2T(b)(2)(i).

7.5 Loan Document. This Amendment shall constitute a Loan Document.

7.6 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWERS: INTERNATIONAL TEXTILE GROUP, INC. BURLINGTON INDUSTRIES LLC CONE
JACQUARDS LLC CONE DENIM LLC CARLISLE FINISHING LLC

SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC.

By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer NARRICOT INDUSTRIES
LLC

By: International Textile Group, Inc., its sole member

By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer

 



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES: APPAREL FABRICS PROPERTIES, INC. BURLINGTON INDUSTRIES V,
LLC CONE ADMINISTRATIVE AND SALES LLC CONE INTERNATIONAL HOLDINGS II, LLC

INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC

BURLINGTON WORLDWIDE INC. CONE DENIM WHITE OAK LLC CONE INTERNATIONAL HOLDINGS,
LLC CONE ACQUISITION LLC WLR CONE MILLS IP, INC. By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer VALENTEC WELLS, LLC

By: International Textile Group, Inc.,

its sole member

By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent, L/C
Issuer, Swingline Lender and a Lender By:  

/s/ Peter Schuebler

Name:   Peter Schuebler Title:   Its Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as a Secured Swap Provider By:  

/s/ John Yankavskas

Name:   John Yankavskas Title:   Senior Vice President

 